Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 5/11/22 overcome the prior art rejections set forth in the office action mailed 2/11/22, but do not overcome the double patenting rejection, which is maintained below. The discussion of the double patenting rejection has been updated as necessitated by the amendments, and newly added claims 15-18 have also been rejected.

Double Patenting
Claims 1-7, 9-10, and 15-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-12 of copending Application No. 16/628,219. Although the claims at issue are not identical, they are not patentably distinct from each other.
The claim set filed 12/28/21 in the ‘219 application has been used in setting forth this rejection. It is noted that a Notice of Allowance was mailed in the ‘219 application on 5/3/22, but no patent has been issued yet. Claim 1 of the ‘219 application recites a particulate support material at least partially coated with a graphene-containing material, wherein a material bond is present between the particulate support material and the graphene-containing material. Claim 9 of the ‘219 application recites a sliding member comprising a first sliding surface, wherein the sliding member is the above-described ceramic component of claim 1 of the ‘219 application. Claim 8 of the ‘219 application recites that the ceramic component has the volume of macropores recited in amended claim 1 of the current application. Claim 1 of the ‘219 application recites that the ceramic component further comprises a first base body exclusively comprising said particulate support material, as recited in claim 3 of the current application. Claims 1 and 8-9 of the ‘219 application therefore meet the limitations of claims 1 and 3 of the current application. Claims 2, 4-7, and 10-11 of the ‘219 application are analogous to claims 2, 4-7, and 9-10 of the current application. Claim 20 of the ‘219 application is analogous to newly added claim 15 of the current application. Claim 21 of the ‘219 application meets the limitations of newly added claims 16-17 of the current application. Claim 11 of the ’219 application recites the types of bearings recited in newly added claim 18 of the current application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 1-7, 9-10, and 15-18 would be allowable if the double patenting rejection set forth above were overcome. The claims have been amended to incorporate the limitations of previous claim 8, which was indicated as containing allowable subject matter in the office action mailed 2/11/22. Claims 3, 5-7, and 10 have been further amended to overcome the indefiniteness rejections set forth in the previous office action. Pawloski and Rueger, cited in the previous office action, do not disclose or render obvious a volume of macropores as recited in the amended claims, and additionally do not disclose or render obvious mechanical seal or bearing arrangements comprising the claimed sliding member, as recited in claims 9-10. The prior art, as exemplified by Pawloski and Rueger, also does not disclose or render obvious the sliding member of claim 1 further comprising a first base body exclusively comprising said particulate material, as recited in claim 3. While Pawloski discloses that the graphene-coated particles can be incorporated into a polymeric matrix, the polymeric matrix is a different compound that the particulate support material. Otschik (U.S. PG Pub. No. 2017/0074404) discloses a graphene-containing slide ring prepared from a ceramic material and a graphene-containing material, but does not provide any teaching indicating that the graphene-containing material at least partially coats the ceramic material, and one of ordinary skill in the art would not have been motivated to modify Otschik to coat the ceramic material with the graphene-containing material prior to forming the slide ring.

Response to Arguments
Applicant's arguments filed 2/11/22 have been fully considered but they are not persuasive regarding the double patenting rejection. Applicant alleges that the amendments overcome the double patenting rejection. However, as discussed in the above rejection, the claims of the ‘219 application meet the limitations of the currently amended claims, including the limitation regarding macropore volume, which is recited in claim 8 of the ‘219 application. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771